Simmons, Justice.
Under the foregoing facts, we think the court erred in making the mandamus absolute. The law as to county courts in the several counties of this State, as embodied in sections 279 et seq. of the code, fixed the term of office of the judges thereof at four years. The original act provided that their salaries should be fixed by the grand juries at the spring term of each superior court. The act of 1878-9, p. ,51, amended the original act and provided that the salary, when once fixed, shall not be increased or diminished during t-he term of the county judge. This amending act rendered it unnecessary for the grand jury, at each separate terin of the court, to fix the salary of the county judge during his term of office, but at the expiration of that term of office, it became the duty of the grand jury at the spring term to fix the salary for the succeeding term of four years. Ryan *561was appointed and commissioned on the 30th of April, 1884. According to this act, his term of office expired four years thereafter, to wit, 30th April, 1888. His salary had been fixed by the grand jury of 1884, at the sum of $500. Under the act of 1878-9, supra, this salary could not be increased or diminished during that term of four years. At or before the expiration of that term, it was made the duty of the governor, by and with the advice and consent of the senate, to appoint a successor to Eyan. The governor performed that duty before the expiration of the term, by reappointing Eyan; and his appointment was confirmed by the senate. The spring term of Pulaski superior court commences, under the law, in May of each year. When the grand jury met at the spring term of the year 1888, they knew that, under the law, the term of office of Eyan had expired, and the new term of office of the county judge had commenced, on the 30th of April, 1888, and that it was their duty, under the law, at that term of the court, to fix the salary of the new appointee for the next four years.
They proceeded to do this, and we think their action at that term of the court was legal and binding.
But it is argued by counsel for the defendant in error that the new term of Eyan did not commence until he received his commission, seven weeks after the expiration of his former term, and that, therefore, the spring term of Pulaski superior court having adjourned before he received his commission, the grand jury of that term had no right to fix the salary. We cannot agree with the learned counsel in this view of the case. As we have said before, the term for which Eyan had been appointed was four years from the 30th of April, 1884; and the new term commenced on .the 30th of April, 1888. It is true that the law declares that the county *562judge shall hold until his successor is appointed and qualified, but it would not do to hold that where a man is appointed to office and reappointed as his own successor, he could change the term of office prescribed by law, by a failure to apply for the second commission and to qualify thereunder. Under that view of the case, Judge Ryan could have refused to apply for and qualify under the new commission for three years and eleven months, and could then apply for and qualify under the new commission and make his term four years more, and draw for nearly the whole of the second term the same salary originally fixed by the first grand jury. Or he could have refused to apply for and qualify under the new commission at all, and been reappointed by the governor at the expiration of the second term, and still refused to apply for and qualify under the third commission, and have drawn his original salary. As said before, the law contemplates that the grand jury shall fix the salary once in every four years; and when once fixed, it shall not be increased during that term of four years. If there should be any good reason to reduce the salary of the county judge, under the view taken by counsel for the defendant in error, it never could be done as long as the same person should be reappointed to the office; because he could refuse to apply for and receive the new commission. We think, therefore, that the better rule is, to hold that the term of office expires every four years from the reception of the original commission, and that it is the duty of the grand jury at the spring term when the four years have expired, or when they will have expired before the next spring term, to fix the salary for the succeeding term. We therefore hold that the judge erred in ordering the county commissioners to assess a tax for the payment to Ryan of the sum of $500, as his salary for the year *563beginning April 30th, 1888 ; and that he erred in holding that the grand jury for the spring term 1888 was not the proper jury to fix the salary' of the county judge for the new term commencing April 30th, 1888.
Judgment reversed.